Citation Nr: 1634846	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  03-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a prostate disability (to include adenocarcinoma of the prostate), to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a respiratory disability other than residuals of spontaneous pneumothorax of the right lung, to include as secondary to the service-connected residuals of spontaneous pneumothorax of the right lung.

4.  Entitlement to service connection for a headache disability, to include as due to exposure to ionizing radiation.

5.  Entitlement to a compensable rating for residuals of spontaneous pneumothorax of the right lung.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.   

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for a skin disorder/unusual moles, a prostate disability, a lung condition, and excessive headaches and denied entitlement to a compensable rating for residuals of spontaneous pneumothorax of the right lung.  The RO in Cleveland, Ohio currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2004 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.  The VLJ who conducted the hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In October 2004 and June 2009, the Board remanded these matters for further development.

In June 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In August 2015, the Board sent the Veteran a letter informing him that the VLJ who had conducted the July 2004 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In a June 2016 rating decision, the RO denied the Veteran's petition to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for dysphagia as new and material evidence had not been submitted and denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a liver abcess.  In July 2016, the Veteran submitted a notice of disagreement with respect to the June 2016 decisions and elected a Decision Review Officer review of his appeal.  The Veteran was notified by way of a July 2016 letter that his appeal of the June 2016 decision was being processed by a Decision Review Officer.  The issues identified in the Veteran's July 2016 notice of disagreement are not ripe for appellate review and will not be considered by the Board at this time.

The issues of entitlement to service connection for a skin disability, a respiratory disability other than residuals of spontaneous pneumothorax of the right lung, and a headache disability and entitlement to a compensable rating for residuals of spontaneous pneumothorax of the right lung are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDING OF FACT

Prostate cancer did not have its onset in service, is not the result of exposure to ionizing radiation in service, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in November 2001 and October 2006, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a prostate disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2006 letter.  

There was a timing deficiency in that the October 2006 letter was sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in a March 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the July 2004 Board hearing was legally sufficient.

At the Veteran's July 2004 hearing, the VLJ identified the issues on appeal (including entitlement to service connection for a prostate disability).  Also, information was solicited during the hearing regarding the nature and history of the Veteran's prostate disability and the treatment received for his disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the VLJ did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim.  As noted above, subsequent to the July 2004 hearing, the Board directed further development of the claim of service connection for a prostate disability in its October 2004 and June 2009 remands.

VA has obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, VA has obtained a medical opinion through the VA Under Secretary for Benefits (Under Secretary) in accordance with the provisions of 38 C.F.R. § 3.311.

In its October 2004 and June 2009 remands, the Board instructed the AOJ to, among other things: ask the Veteran to identify any additional relevant treatment records and to submit the appropriate release form to allow VA to obtain any additional relevant private treatment records; obtain the Veteran's SSA records; obtain a radiation dose estimate from the Defense Threat Reduction Agency (DTRA); and obtain an opinion through the Under Secretary as to whether the Veteran's prostate cancer is related to exposure to ionizing radiation in service.

As explained above, the Veteran's SSA records have been obtained and associated with file.  Also, as explained in further detail below, a radiation dose estimate was obtained from the DTRA in December 2010 and an opinion as to whether the Veteran's prostate cancer is related to exposure to ionizing radiation in service was received through the Under Secretary in April 2011.

Moreover, the AOJ sent letters to the Veteran in November 2004 and March 2010 and asked him to identify any additional relevant VA or private medical treatment and to complete the appropriate release form so as to allow VA to obtain any additional private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letters.  The Veteran did not specifically identify any outstanding VA or private treatment records in response to the November 2004 or March 2010 letters and he did not submit any signed and completed authorization form so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release form to allow VA to obtain any outstanding private treatment records and has not otherwise identified any outstanding records pertaining to treatment for a prostate disability, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's October 2004 and June 2009 remand instructions pertaining to the claim of service connection for a prostate disability.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including malignant tumors, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See also 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1112 prevents the grant of service connection on a direct incurrence basis).

As for presumptive service connection under 38 C.F.R. § 3.309(d), the following diseases are presumptively service-connected for radiation-exposed veterans: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation- risk activity.  38 C.F.R. § 3.309(d)(3)(i).

The term "radiation-risk activity" means, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "onsite participation" means: (a) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951 through July 1, 1952, August 7, 1956 through August 7, 1957 or November 1, 1958 through April 30, 1959; or (d) assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads.  38 C.F.R. § 3.309(d)(3)(iv) .

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a May 2004 VA radiation oncology note includes a diagnosis of adenocarcinoma of the prostate.  Thus, a current prostate disability has been demonstrated.

A July 1954 service treatment record confirms that the Veteran was involved in "the Atomic Energy 'Operation Castle' at Bikini-Eniwetok during the winter and spring of 1953-1954."  Although he engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device and is therefore a radiation-exposed Veteran, his currently diagnosed prostate cancer is not included on the list of conditions for which service connection can be presumed on the basis of exposure to ionizing radiation.  Thus, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See 38 C.F.R. § 3.309(d).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes prostate cancer.  38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

As prostate cancer is one of the diseases listed as a radiogenic disease, was diagnosed after service, and the Veteran contends that it is the result of exposure to ionizing radiation due to his participation in "Operation Castle," radiation dose data was requested from DTRA in accordance with 38 C.F.R. § 3.311(a)(2)(i).

Based on the evidence of the Veteran's participation in "Operation Castle" and a review of his pertinent records (including the July 1954 service treatment record) the DTRA provided the following radiation dose estimates in December 2010: an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 4.5 rem, and an internal committed dose to the prostate (beta plus gamma) of 2 rem. 

As to the etiology of the Veteran's current prostate disability, the medical opinions of record indicate that it is not related to radiation exposure in service.  In an April 2011 memorandum, T. Walters, MD, MPH provided an opinion on behalf of VA's Under Secretary for Health.  The physician opined that it was unlikely that the Veteran's prostate cancer can be attributed to radiation exposure in service.  The physician reasoned that the Veteran was born in 1932 and was diagnosed with prostate cancer in 2004.  The radiation dose estimates from DTRA was noted and it was explained that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  For purposes of calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1954).  This assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 23.61 percent.

In May 2011, the VA Director of Compensation Service (Director) reviewed the evidence in its entirety and opined that there was no reasonable possibility that the Veteran's prostate cancer can be attributed to ionizing radiation exposure in service.  This opinion was based on the December 2010 DTRA dose estimate, the April 2011 opinion from Dr. Walters, and the fact that the Veteran's prostate cancer was diagnosed 50 years after his exposure to radiation.  The Director also noted the Veteran's general medical information and history as noted on a Standard Form 88 (Report of Medical Examination) dated in October 1954.

The April and May 2011 opinions are accompanied by detailed rationales which are consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The remaining question is whether service connection for the Veteran's prostate disability can be established on a direct basis.  Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113(b).  However, the Veteran has not argued, and the evidence does not reflect, that his disability is otherwise related to service.

There is no evidence of any complaints of or treatment for prostate problems in the Veteran's service treatment records and his October 1954 separation examination was normal other than for right 5th finger problems and tattoos.  In addition, the Veteran has not reported, and the evidence does not otherwise indicate, that he has experienced a continuity of prostate symptomatology in the years since service.  Rather, the evidence indicates that the Veteran's current prostate disability did not manifest until many years after service.  The first clinical evidence of a prostate disability is a January 1988 treatment record which reveals that the Veteran had an enlarged prostate.  There is no lay or medical evidence of earlier symptoms of a prostate disability.

The absence of any clinical or lay evidence of prostate problems for over three decades after the Veteran's separation from active service in October 1954 is one factor weighing against a finding that his current prostate disability was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the claimed prostate disability.  

If a chronic disease, such as a malignant tumor, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed prostate cancer in service and the Veteran has not contended that such cancer existed in service.  Hence, service connection cannot be granted on this basis here.

The Veteran has expressed his belief that his current prostate disability is related to his exposure to ionizing radiation in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that exposure to ionizing radiation may lead to cancer is commonly known and, therefore, the Veteran's testimony that his prostate cancer is related to his in-service radiation exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The question presented in this case (i.e., whether any relationship exists between the Veteran's current prostate disability and his military service) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to establish nexus through his own opinion, as a lay person he has not been shown to be capable of making such conclusions on such a complex medical matter.  The link between any current prostate disability and in-service radiation exposure, where any prostate symptoms did not manifest until over thirty years after service, is one requiring specialized knowledge and testing to understand the complex nature of the genitourinary system.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinion of the trained health care professional who provided the April 2011 opinion to be of greater probative weight than the Veteran's more general lay assertions. 

There is no other evidence of a relationship between the Veteran's current prostate disability and service, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current prostate disability manifested in service, is the result of exposure to ionizing radiation in service, or is otherwise related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a prostate disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a prostate disability is denied.




REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, VA treatment records include diagnoses of various skin diseases.  For example, a July 2005 VA dermatology consultation note includes a diagnosis of seborrheic keratoses.  Also, the Veteran has reported that he experiences headaches.  The Federal Circuit has specifically declined to answer the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).  However, for purposes of determining whether a VA examination is warranted, the Veteran need only show persistent or recurrent symptoms of disability.  The Veteran's competent testimony of headaches is sufficient to satisfy this standard.  Thus, competent evidence of a current skin disease and a possible headache disability have been demonstrated.

In addition, the Veteran has essentially contended that he has experienced headaches since shortly after his separation from service (see pages 16-17 of the July 2004 hearing transcript).  Also, an October 2014 VA annual outpatient clinical assessment note reflects that the Veteran apparently had previous skin cancer of the face and ear and his VA treatment records (including a September 2014 VA HBPC treatment plan interdisciplinary note) include references to "basal cell carcinoma of other specified sites of skin."  There is thus competent evidence of persistent or recurrent symptoms of a headache disability, competent evidence of a current skin disease (including possible skin cancer), and competent evidence that the claimed headaches began shortly following the Veteran's separation from service.

Certain headache disabilities (e.g., migraine headaches caused by an organic disease of the nervous system) are chronic disabilities which are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from qualifying service.   See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.309(a).  In light of the Veteran's report of headaches having their onset shortly following his separation from service, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current headache disability is triggered.  Such an examination is needed to determine whether the Veteran has any current headache disability and to obtain a medical opinion as to the etiology of any such disability.  Moreover, as there is current evidence of possible skin cancer and skin cancer is a radiogenic disease which requires the completion of the additional procedures set forth in 38 C.F.R. § 3.311 (i.e., obtaining a dose estimate and a medical opinion through the Undersecretary), a VA examination should also be conducted to assess the nature and etiology of any current skin disease.

As for the claims of service connection for a respiratory disability other than residuals of spontaneous pneumothorax of the right lung and for an increased rating for the service-connected disability, the Veteran contends that the claimed respiratory disability other than the service-connected disability is either directly related to his lung problems in service or is secondary to his service-connected residuals of spontaneous pneumothorax of the right lung.  In its June 2009 remand, the Board explained that the examiner who had conducted a December 2008 VA examination had not provided an opinion as to whether the Veteran's restrictive lung disease was related to his service-connected respiratory disorder.  Such an opinion was necessary in order to properly rate the service-connected respiratory disorder.  The Board instructed the AOJ to obtain a new opinion as to the manifestations that could be objectively attributable to the service-connected respiratory disability.

A VA examination was subsequently conducted in November 2011 and the Veteran was diagnosed as having chronic obstructive pulmonary disease (COPD).  The physician assistant who conducted the examination opined that the Veteran's respiratory symptoms of shortness of breath and dyspnea on exertion appeared to be "more related to his recent cardiac surgical procedures than the single spontaneous pneumothorax," without sequelae or subsequent pneumothoraces more than 60 years in the past.  There was no further explanation or reasoning provided for this opinion.

The November 2011 opinion is insufficient because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Hence, a remand is necessary to obtain an addendum opinion as to what, if any, respiratory symptoms during the claim period are attributable to the service-connected residuals of spontaneous pneumothorax of the right lung.  An opinion should also be obtained as to the etiology of any current respiratory disability other than the service-connected residuals of spontaneous pneumothorax of the right lung.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Chillicothe, Ohio (to include records from the VA Community-Based Outpatient Clinic in Portsmouth, Ohio) dated from December 2015 through the present;

(b)  all records from the VA Medical Center in Cincinnati, Ohio dated from March 2016 through the present;

(c)  all records from the VA Medical Center in Cleveland, Ohio dated from April 2016 through the present; 

(d)  all records from the VA Medical Center in Dayton, Ohio dated from May 2002 through the present; 

(e)  all records from the VA Ambulatory Care Center in Columbus, Ohio dated from April 2013 through the present; and

(f)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current headache disability identified (i.e., any headache disability diagnosed since September 2001), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's exposure to ionizing radiation in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any headache disability diagnosed since the September 2001 claim, the Veteran's exposure to ionizing radiation in service, and his reports of headaches having their onset shortly following his separation from service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of headaches having their onset shortly following his separation from service) must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning headaches continuing ever since shortly following the Veteran's separation from service.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disease.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify all skin diseases that have been diagnosed since September 2001.

The examiner shall also answer the following questions:

(a)  Has the Veteran experienced skin cancer at any time since September 2001?  If so, identify the type of cancer diagnosed.

(b)  Is it at least as likely as not (50 percent probability or more) that any skin disease diagnosed since September 2001 had its clinical onset in service, is related to the Veteran's exposure to ionizing radiation in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner should specifically acknowledge and comment on any skin disease diagnosed since the September 2001 claim and the Veteran's exposure to ionizing radiation in service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of clinical evidence of treatment for skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the November 2011 VA respiratory examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide opinions as to the manifestations of the service-connected residuals of spontaneous pneumothorax of the right lung and as to the etiology of any current respiratory disorder other than the service-connected disability.
If the individual who conducted the November 2011 VA respiratory examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The opinion provider should answer the following questions:

(a)  What is the nature and severity of any manifestations of the Veteran's service-connected residuals of spontaneous pneumothorax of the right lung that have been experienced since September 2000?  To the extent possible, the opinion provider should distinguish between symptomatology associated with the service-connected disability versus that associated with other non service-connected respiratory disabilities.

(b)  Is it at least as likely as not (50 percent probability or more) that any current respiratory disability other than residuals of spontaneous pneumothorax of the right lung (i.e., any such disability diagnosed since September 2001, including but not limited to COPD, bronchitis, and reactive airway disease) had its clinical onset in service, is related to the Veteran's respiratory problems in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that any current respiratory disability other than residuals of spontaneous pneumothorax of the right lung (i.e., any such disability diagnosed since September 2001, including but not limited to COPD, bronchitis, and reactive airway disease) was either (i) caused or (ii) aggravated by the Veteran's service-connected residuals of spontaneous pneumothorax of the right lung? 

If any current respiratory disability other than residuals of spontaneous pneumothorax of the right lung was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider should acknowledge and comment on all respiratory signs and symptoms experienced by the Veteran since September 2000, all respiratory disabilities other than residuals of spontaneous pneumothorax of the right lung diagnosed since the September 2001 claim (including, but not limited to, COPD, bronchitis, and reactive airway disease), the Veteran's respiratory problems in service, and his reports of a continuity of respiratory symptomatology in the years since service.  

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

5.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


